DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Acknowledgement is made for Applicants reply filed on 10/21/2021 in response to the Office Action mailed on 07/21/2021. Claims 2, 5-8, 12, 14, 18-21, 23-25, 27, 29-31, 33-40, 42-54, 56-57, and 60-61 are cancelled. Claims 1, 3-4, 9-11, 13, 15-17, 22, 26, 28, 32, 41, 55, 58-59 and 62 are present for examination.

Maintained -Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 3-4, 9-11, 13, 15-17, 22, 26, 28, 32, 41, 55, 58, 59 and 62 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 7,262,042 B2 (Angrit Weber. Alkali Protease from Bacillus gibsonii and washing and cleaning agents containing agents containing said alkaline protease) or US 7,449,187 (Angrit Weber et al1 Angrit Weber et al2), Alkali Protease from Bacillus gibsonii and washing and cleaning agents containing agents containing said alkaline protease).
 Weber et al1 or 2 teach an alkaline protease SEQ ID NO: 3 from Bacillus gibsonii DSM 14393, useful e.g. in cleaning compositions, in textile treatment, in production of foods and 
	Weber teaches a composition used as a detergent where the detergent composition can comprise nonionic, anionic and/or amphoteric surfactants, and/or bleaches, and/or builders, (see page 25 bridging page 26, where appropriate.
	Furthermore Weber et al teach that the compositions can comprise buffer substances, stabilizers, reactants and/or cofactors of the proteases and/or other ingredients synergistic with the proteases. Claims 32 and 41 are anticipated as Weber also teaches phosphate containing compositions especially for machine wash or compositions with compound that comprise borate. 
	Claims 55, 58 and 59 encompass polynucleotides encoding the polypeptide of SEQ ID NO: 69, vector and host cells comprising the same. Weber teaches polynucleotides, vectors and host cells with said vectors comprising the polynucleotides.
	Weber et al also teach nucleic acids coding for proteases, vectors, host cells and preparation methods which may be utilized for obtaining proteases of this kind. Therefore claims 55, 58 and 59. As stated above Weber also teaches that the alkaline protease SEQ ID NO: 3 from Bacillus gibsonii DSM 14393, can be used as cleaning compositions for example for textile treatment, in production of foods and animals feeds etc. Therefore the invention of claims 1, 3-4, 9-11, 13, 15-17, 22, 26, 28, 32, 41, 55, 58, 59 and 62 are anticipated by Weber et al ( US 7,262,042 B2 and/or US 7,449,187).

Applicants argue:
… that the claims are now amended to recite at least 95% identical to SEQ ID NO: 69 and thus the rejection does not apply to the amended claims... 

	Applicants argument has been carefully considered but not found persuasive because US 7,262,042 B2 (Alkali Protease from Bacillus gibsonii and washing and cleaning agents containing agents containing said alkaline protease) or US 7,449,187 (Angrit Weber et al1,2  ), Bacillus gibsonii and washing and cleaning agents containing said alkaline protease). The alkaline protease encompassed is from B. gibsonii that is used in a washing and cleaning composition where the protease is at least 96.5% identical to the protease of SEQ ID NO: 69 (see SCORE results). Thus this rejection is maintained.


Withdrawn-Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 3-4, 9-11, 13, 15-17, 22, 26, 28, 32, 41, 55, 58, 59 and 62 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by
	Claims 1, 3- 4, 9-11, 13, 15-17, 22, 26, 28, 32, 41, 55, 58, 59 and 62 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,260,706 (Susanne Weiland et al. Performance-Enhanced Protease Variants).
	Weiland teaches protease variants comprising the sequence comprises for example SEQ ID NO: 1 or SEQ ID NO: 6 which respectively have an overall sequence identity of 90% and 89.1% compared to SEQ ID NO: 69 of the instant application (see alignments below). 
	Weiland et al teach the washing or cleaning product comprising the polypeptide(s) of the invention where said products contain further ingredients such as enzyme stabilizers, surfactants, for example nonionic, anionic and/or amphoteric surfactants, and/or bleaches, and/or builders.
	Therefore the invention of claims 1, 3-4, 9-11, 13, 15-17, 22, 26, 28, 32, 41 are anticipated. Claims 11, 13, 15-17 encompass properties of the claimed genus of proteases which 
They also teach compositions including washing products for textiles, carpets or natural fibers, for which the term washing product is used in the present invention.  They also include, for example, dishwashing agents for dishwashers or manual dishwashing agents or cleaners for hard surfaces such as metal, glass, porcelain, ceramic, tiles, stone, coated surfaces, plastics, wood or leather therefore anticipating claim 62.



	Claims 1,3- 4, 9-11, 13, 15-16, 22, 26, 32, 41, 55, 58, 59 and 62 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al Secretory Expression, Functional Characterization, and Molecular Genetic Analysis of Novel Halo-Solvent-Tolerant Protease from Bacillus gibsonii (in IDS).
	Deng et al teach a Bacillus Gibsonii protease comprising the sequence motifs encompassed in independent claim 1. The sequence of Deng et al has the accession number of KC954649 which encodes the protease of Bacillus Gibsonii. Furthermore it is noted that the sequence of Deng et al is 375 amino acids long thus at least 71% identical to SEQ ID NO: 69. Furthermore position 107 to 375 of the protease disclosed by Deng et al is over 94% identical to SEQ ID NO: 69. Fig. 1A of Deng shows that the protease of Deng comprise the motifs of SEQ ID NO: 47 and SEQ ID NO: 90.
	Deng et al further show that their polypeptide is a protease derived from Bacillus Gibsonii and that this protease is halo-solvent tolerant and is temperature (30ᵒ - 90ᵒ) and pH stable (from 5 to 12).
	Deng et al teach that the protease remained extremely stable in the presence of different non-ionic surfactants. After incubating with 5% of Triton X-100 and Tween-20, -40, -60, and -80 for 72 h, the enzymes exhibited an enhanced residual activity of 114-207% (see table 3). 
	They further teach that the protease from Bacillus Gibsonii (AprBG) is a thermostable enzyme and could be used to improve the reactions performed in industrial applications related to food, paper, detergents, and drugs (see page 203 left column). Deng also teaches assessing 
	Furthermore Deng et al teach using a newly constructed pWYB029 vector harboring a long sequence between the promoter and the ATG start codon of the signal peptide (SP) (see Fig. 2A), an efficient secretion and a high-level production of the AprBG protease were achieved by the recombinant strain. Thus as broadly claimed, claims 55, 58-62 are also anticipated. 

	The rejection of claims 1, 3- 4, 9-11, 13, 15-16, 22, 26, 32, 41, 55, 58, 59 and 62 are withdrawn. The rejection is withdrawn on the basis on the holdings of: In re Deuel, 51 F.3d 1552, 1558-59, 34 USPQ2d 1210, 1215" (Fed. Cir. 1995); and In re Bell, 991 F.2d 781, 26 USPQ2d 1529 (Fed. Cir.1993). 

Conclusion: No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	December 4, 2021